Citation Nr: 9901694	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.   

2.  Entitlement to service connection for residuals of 
mononucleosis, to include a respiratory disorder.  

3.  Entitlement to service connection for residuals of a left 
shoulder injury.  

4.  Entitlement to service connection for residuals of a 
right ankle injury.  

5.  Entitlement to a program of vocational rehabilitation 
under Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1985 to March 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The issues of entitlement to service connection for residuals 
of a left shoulder injury and residuals of a right ankle 
injury, and entitlement to a program of vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code, are the subject of the remand portion of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
tinnitus is not plausible.  

2.  The claim of entitlement to service connection for 
residuals of mononucleosis, including a respiratory disorder, 
is not plausible.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim of entitlement to service connection for 
residuals of mononucleosis, including a respiratory disorder, 
is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection for tinnitus and residuals 
of mononucleosis, including a respiratory disorder, are well 
grounded under 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than a mere allegation, 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Moreover, where a determinative issue involves a diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In order for a claim to be 
considered well grounded, there must be evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3. 303 (1998).  

Service medical records, reports of VA examinations, and a 
March 1993 letter from a private osteopath have been 
associated with the record on appeal.  The veteran has been 
afforded two personal hearings.  She testified that she had 
received treatment from a VA medical center in San Antonio, 
Texas, in approximately 1988 and 1989.  The record reflects 
that, in June 1990, records were requested from this 
facility.  A response was received, enclosing records from 
1989, and indicating that no other treatment records existed.  
The veteran has offered testimony that she has received 
private medical care, and a private doctor has diagnosed her 
as having asthma.  However, she indicated that no opinion had 
ever been rendered with respect to whether the asthma was due 
to mononucleosis in service.  She testified that she had 
never seen a doctor for tinnitus, and that she had never 
received any clinical opinion with respect to whether or not 
tinnitus was related to service.  The Board concludes that 
all available service and post service treatment records, 
that are relevant to the issues decided herein, have been 
associated with the record on appeal.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Service medical records, including the report of the 
veteran's February 1988 service separation examination, are 
silent for complaint, finding, or treatment for tinnitus.  A 
March 1986 service medical record reflects that the 
assessment was mononucleosis.  The report of her February 
1988 service separation examination notes that the veteran 
had mononucleosis in 1986.  No hospitalization was required, 
and following treatment there was full recovery.  There were 
no complaints relating to respiratory disability, and the 
report of the examination reflects that the veteran's lungs 
and chest were normal.  

The report of an April 1993 VA examination reflects a final 
diagnosis of history of mononucleosis, with no residual 
therefrom, and normal mononucleosis tests with no signs of 
cough or pharyngitis or loss of voice during the examination.  

Remaining post service medical records are silent for any 
diagnosis of tinnitus or residual to mononucleosis, including 
a respiratory disorder being residual thereto.  

In order for the veteran's claims of entitlement to service 
connection for tinnitus and residuals of mononucleosis, 
including a respiratory disorder, to be well-grounded, she 
must submit medical evidence indicating that she currently 
has these disabilities, and that they are related to her 
military service.  There is no competent medical evidence 
that the veteran currently has tinnitus, or that she had 
tinnitus during active service.  The veteran had 
mononucleosis during active service, but there is no 
competent medical evidence that she currently has disability 
residual thereto, including a respiratory disorder.  The 
Board observes that the veteran has offered statements and 
testimony regarding her belief that she has tinnitus that had 
its onset during active service, and that she has disability 
residual to the mononucleosis she had during service.  Her 
statements and testimony are presumed credible for purposes 
of this decision, including her statement that she has been 
diagnosed with having asthma.  However, as a lay person, she 
is not qualified to establish a medical diagnosis or show a 
medical etiology merely by her own assertions, as such 
matters require medical expertise.  See Grottveit and 
Espiritu.  Even assuming the credibility of the assertion 
that she has been medically diagnosed as having asthma, there 
is no competent medical evidence that her asthma is related 
to service, nor is there an assertion that medical evidence 
exists that shows such relationship.  The Board therefore 
concludes that, without the requisite competent medical 
evidence establishing that the veteran currently has tinnitus 
or residuals of mononucleosis, including a respiratory 
disorder, the claims of entitlement to service connection for 
tinnitus and residuals of mononucleosis, including a 
respiratory disorder, are not well grounded.  Caluza.  

Although the Board has disposed of the claims of entitlement 
to service connection for tinnitus and residuals of 
mononucleosis, including a respiratory disorder, on a ground 
different from that of the RO, that is whether the claims are 
well grounded rather than whether she is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claims are well 
grounded, the RO accorded the veteran greater consideration 
than her claims warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her claims for 
disability compensation for the above discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for tinnitus not having been submitted, the appeal 
with respect to this issue is denied.  

Evidence of a well-grounded claim for entitlement to service 
connection for residuals of mononucleosis, including a 
respiratory disorder, not having been submitted, the appeal 
with respect to this issue is denied.  


REMAND

During the veteran's personal hearing before a member of the 
Board in July 1998 testimony was offered with respect to 
treatment received from private health care providers.  The 
testimony indicated that treatment had been provided relative 
to the issues of entitlement to service connection for 
residuals of a left shoulder injury and residuals of a right 
ankle injury.  Authorizations for release of information from 
these providers were submitted.  The record does not indicate 
that treatment records from these providers have been 
associated with the record on appeal.  

The veteran's claim for entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, was initially denied on the basis that her 
service-connected disability was evaluated as less than 20 
percent disabling, and her claim had been received after 
November 1, 1990.  She filed a notice of disagreement with 
this action in March 1993, and a statement of the case was 
issued in August 1993.  She perfected her appeal relating to 
this denial.  Since issues of entitlement to service 
connection remain pending, the Board is deferring a decision 
with respect to this denial of entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code.  Following a March 1994 notification to the 
veteran that since she had a 10 percent service-connected 
disability rating she must be determined to have a serious 
employment handicap in order to receive benefits under the 
vocational rehabilitation program, the veteran, in March 
1994, submitted a notice of disagreement with that decision.  

In light of the above, the Board believes that additional 
development is required prior to further appellate review.  
Accordingly, the case is REMANDED to RO for the following:  

1.  The RO should contact the veteran and 
request that she provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
any disability since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

2.  The RO should review VA Forms 21-
4142, submitted at the time of the 
veteran's July 1998 personal hearing, and 
request medical records from Dr. Mark 
Weber and Dr. James Bash, from 1992 until 
the present, relating to any treatment 
provided the veteran for left shoulder or 
right ankle disabilities.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal.  

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, both the veteran and 
her representative should be provided a 
supplemental statement of the case, that 
includes appropriate laws and regulations 
addressing the denial of entitlement to a 
program of vocational rehabilitation 
under Chapter 31, Title 38, United States 
Code, relating to a serious employment 
handicap, on all issues in appellate 
status and be afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until she is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
